IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JORGE SARMIENTO,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4483

CITY OF MIAMI BEACH
JOHNS EASTERN CO.,

      Appellee.


_____________________________/

Opinion filed April 1, 2016.

An appeal from an order of the Judge of Compensation Claims.
Edward Ramos Almeyda, Judge.

Date of Accident: August 4, 1993.

Frank J. Taddeo, Miami, and Richard A. Sicking of Touby, Chait & Sicking, P.L.,
Coral Gables, for Appellant.

Luis F. Estrada of Angone, McClure & Garcia, P.A., Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.